738 N.W.2d 760 (2007)
ESTATE OF Chantell BUCKNER, by its Personal Representative, Richard RASHID, and Laquata Wright, Minor, by her Conservator, Michael J. Panek, Plaintiffs-Appellees, Cross-Appellants,
v.
CITY OF LANSING, Defendant-Appellant, Cross-Appellee, and
Estate of Luther Wampler, by its Personal Representative, Pamela Wampler, Defendant, Cross-Plaintiff-Appellee, Cross-Appellee, and
Martha Wampler, Defendant, Cross-Plaintiff, and
Morley S. Oates Post 701 Veterans of Foreign Wars of the United States, Defendant, Cross-Defendant-Appellee, Cross-Appellee.
Docket No. 133772. COA No. 270455.
Supreme Court of Michigan.
September 26, 2007.
On Order of the Court, the application for leave to appeal the March 15, 2007 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. The application for leave to appeal is GRANTED. The parties shall include among the issues to be briefed: (1) whether the children's decision to risk walking in the street prevents the plaintiffs from establishing proximate causation; (2) whether the City of Lansing *761 is entitled to governmental immunity because the injuries did not occur on the sidewalk that the City allegedly failed to maintain, i.e., the injuries were not the direct result of the allegedly unmaintained condition; and (3) whether the statutory duty to "maintain the highway in reasonable repair," MCL 691.1402(1), imposes obligations relating only to structural-type defects, or whether it includes a duty not to place temporary obstacles on a highway that render it impassable.
The Clerk of the Court is directed to place this case on the January 2008 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than November 16, 2007, and appellees' brief and appendix, if appellees choose to submit an appendix, must be filed no later than December 17, 2007.
The Michigan Association of Justice, Michigan Defense Trial Counsel, Inc., and Michigan Municipal League are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
The application for leave to appeal as cross-appellant is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.